In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                     No. 21-1087V


*************************
                           *
HOGLA PRADO,               *                               Filed: March 30, 2022
                           *
               Petitioner, *
                           *
          v.               *
                           *
SECRETARY OF HEALTH AND    *
HUMAN SERVICES             *
                           *
               Respondent. *
                           *
*************************

                         ORDER CONCLUDING PROCEEDINGS

        This matter was initiated in March 2021. On March 30, 2022, pursuant to Vaccine Rule
21(a), Petitioner filed an unopposed motion for a decision dismissing her petition. See Motion,
dated Mar. 30, 2022 (ECF No. 28).

       Respondent has not filed a Rule 4(c) Report in this case, making dismissal appropriate
under Rule 21(a)(1)(A). Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case
is hereby dismissed without prejudice. The Clerk of the Court is hereby instructed that a
judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).


       IT IS SO ORDERED.


                                                           s/ Brian H. Corcoran
                                                           Brian H. Corcoran
                                                           Chief Special Master